UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 February 21, 2012 Date of report (Date of earliest event reported) Valmont Industries, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-31429 47-0351813 (Commission File Number) (IRS Employer Identification No.) One Valmont Plaza Omaha, NE (Address of Principal Executive Offices) (Zip Code) (402) 963-1000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d)On February 21, 2012, at a regularly scheduled board meeting, the Board of Directors of Valmont Industries, Inc. elected Catherine James Paglia a director of the board and appointed her a member of the board's Audit Committee.Ms. Paglia is a member of the director class with terms ending in April 2012.Ms. Paglia has been a director of Enterprise Asset Management, Inc., a privately-held real estate and asset management company since September 1998.Non-employee directors currently receive the compensation described under “Director Compensation” in the company’s proxy statement for the April 26, 2011 Annual Shareholders’ Meeting.The directors also increased the company’s board size to ten members.A press release issued by the company announcing Ms. Paglia’s election to the board is included with this Form 8-K as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Press release dated February 21, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Valmont Industries, Inc. Date:February 21, 2012 By:/s/Terry J. McClain Name:Terry J. McClain Title:Senior Vice President and Chief Financial Officer EXHIBITS ExhibitNo. Description Press release dated February 21, 2012.
